DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
This application discloses and claims only subject matter disclosed in prior application numbers 17/021,372 filed 09/15/2020, 16/717,174 filed 12/17/2019, 15/821,891 filed 11/24/2017 and 15/253,453 filed 08/31/2016 and name the inventor or at least one joint inventor named in the prior applications. Accordingly, this application constitutes a continuation.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/253,453, filed on 08/31/2016. 
The translated copy of foreign priority document TW 101126421 filed 07/20/2012 fails to provide adequate support for enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all 20 claims of this application.  Independent claims 1, 8, and 14 are not supported by the disclosure of TW 101126421.  There is no support for the claimed face and eye detection as well as the eye protection functionality.  Dependent claims 2-7, 9-13, and 15-20 fall together accordingly.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/934,311, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Regarding independent claims 1, 8 and 14, the disclosure of 13/934,311 fails to support the claimed face and eye recognition as well as the eye protection functionality.  Accordingly, claims 1-7, 9-13, and 15-20 are not entitled to the benefit of the prior application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,706 B2.

Instant Application No. 17/515,739
Claim 1
U.S. Patent No. 10,812,706
Claim 1
An electronic system, comprising: an image sensor having a field of view and configured to capture an image; a display screen; and 5a processor electrically coupled to the image sensor and the display screen, and 
 An electronic system, comprising: an image sensor having a predetermined field of view and configured to capture an image; a display screen; and a signal processor electrically coupled to the image sensor and the display screen, and 
configured to perform a face detection and an eye detection on the image, and control the display screen to show a warning notice when the image is recognized to contain eyes but does not contain a complete face, and switch off 10the display screen when the warning notice is not turned off within a predetermined time interval.    
configured to recognize a face of a user in the image using face detection, recognize eyes of the user in the image using eye detection, and control the display screen to show a warning notice when the eyes are recognized in the eye detection but the face is not recognized in the face detection, and switch off the display screen when the warning notice is not turned off within a predetermined time interval, wherein the face is not recognized when the image does not contain a complete face of the user, or when the image does not contain both the eyes and a mouth of the user.  


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 2-7 of the instant application, these claims are rejected as being unpatentable over claims 2-7 respectively of the issued patent.

Instant Application No. 17/515,739
Claim 8
U.S. Patent No. 10,812,706
Claim 8
An electronic system, comprising: 10an image sensor having a field of view and configured to capture an image; a processor electrically coupled to the image sensor, and 
An electronic system, comprising: an image sensor having a predetermined field of view and configured to capture an image; a signal processor electrically coupled to the image sensor, and 
configured to perform a face detection and an eye detection on the image; and a display screen configured to display with a brightness when the image is recognized to contain 15both eyes and a complete face, and reduce the brightness when the image is recognized to contain the eyes but does not contain the complete face due to the user being too close to the display screen.
configured to recognize a face of a user in the image using face detection, and recognize eyes of the user in the image using eye detection; and a display screen configured to display with a brightness when (i) the eyes are recognized by the signal processor and (ii) the face is recognized by the signal processor, and reduce the brightness when the eyes are recognized by the signal processor in the eye detection but the face is not recognized by the signal processor in the face detection due to the user being too close to the display screen, wherein the face is not recognized when the image does not contain a complete face of the user, or when the image does not contain both the eyes and a mouth of the user.


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 9-13 of the instant application, these claims are rejected as being unpatentable over claims 9-13 respectively of the issued patent.

Instant Application No. 17/515,739
Claim 14
U.S. Patent No. 10,812,706
Claim 14
An electronic system, comprising: an image sensor having a field of view and configured to capture an image; 15a display screen; and a processor electrically coupled to the image sensor and the display screen, and
An electronic system, comprising: an image sensor having a predetermined field of view and configured to capture an image; a display screen; and a signal processor electrically coupled to the image sensor and the display screen, and
configured to perform a face detection and an eye detection on the image, and control a speaker to play a warning voice when the image is 20recognized to contain eyes but does not contain a complete face due to the user being too close to the display screen.
configured to recognize a face of a user in the image using face detection, recognize eyes of the user in the image using eye detection, and control a speaker to play a warning voice when the eyes are recognized in the eye detection but the face is not recognized in the face detection due to the user being too close to the display screen, wherein the face is not recognized when the image does not contain a complete face of the user, or when the image does not contain both the eyes and a mouth of the user.


Although the claims at issue are not identical, they are not patentably distinct from each other in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regard to claims 15-20 of the instant application, these claims are rejected as being unpatentable over claims 15-20 respectively of the issued patent.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose the actions taken when the specified combinations of eyes and complete face are detected or not detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485